                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

WINIFRED DAVIS,                                 §
          Plaintiff,                            §
                                                §   Civil Action No. 3:17-CV-3347-N-BH
v.                                              §
                                                §
MEGAN J. BRENNAN, POSTMASTER,                   §
U.S. POSTAL SERVICE, et al.,                    §
           Defendants.                          §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       The Defendant’s Motion for Summary Judgment, filed January 31, 2019 (doc. 49), is

GRANTED. By separate judgment, all of the plaintiffs’ claims against the Postmaster General of

the United States Postal Service will be DISMISSED with prejudice.

       SIGNED this 19th day of September, 2019.




                                                    UNITED STATES DISTRICT JUDGE
